                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-619-KDB-DCK

 CHARLES BENZING,                                     )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )      ORDER
                                                      )
 KAREY SCOTT TREADWAY, TASHA                          )
 DESHAWN LOCKRIDGE, AMY RUNYAN                        )
 SWEATT, STATE OF NORTH CAROLINA,                     )
 NORTH CAROLINA DEPARTMENT OF                         )
 PUBLIC SAFETY,                                       )
                                                      )
                 Defendants.                          )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Motion To Deem Defendants’

Motion For Summary Judgment Timely Filed” (Document No. 61) filed May 6, 2020. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, and in

consultation with Judge Bell’s chambers, the undersigned will grant the motion.

         The undersigned notes that both sides have filed Motions for Summary Judgment past the

May 1, 2020 deadline. See (Document Nos. 58 and 59). In the interests of judicial economy and

efficient case management the undersigned will allow the requested relief without further delay.

         IT IS, THEREFORE, ORDERED that the “Motion To Deem Defendants’ Motion For

Summary Judgment Timely Filed” (Document No. 61) is GRANTED.

         IT IS FURTHER ORDERED that “Plaintiff’s Motion For Summary Judgment”

(Document No. 58) is also accepted as timely filed.




      Case 3:17-cv-00619-KDB-DCK Document 62 Filed 05/06/20 Page 1 of 2
SO ORDERED.



                     Signed: May 6, 2020




                                   2
Case 3:17-cv-00619-KDB-DCK Document 62 Filed 05/06/20 Page 2 of 2
